DETAILED ACTION
The his action is in response to the Amendment dated 22 July 2022. Claims 1, 4 and 8 are amended. No claim has been added. Claim 3 is cancelled. Claims 1-2 and 4-8 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a viewpoint conversion unit” and “an image composition unit” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “an imaging device which images the working equipment” in the first element, and “a position corresponding to a visual line of an operator or a position of an imaging device”. It is not clear if both imaging devices are pointing to the same one, especially now that the last added new element is reciting “an image of the working equipment captured by the imaging device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over NOMURA et al. (US20140100712A1) in view of KURIHARA et al. (US20150326829A1) and further view of HSU (US20160260261A1) and further view of ONUMA et al. (US20130222573A1).

As to claim 1, NOMURA teaches an image display system of a work machine having working equipment (See Figs. 4-7, pars. 0006 and 0063-0083, for example fig. 4, par. 0064 wherein the display system 28 is a system which provides, to the operator, information for excavating a ground in a working area and forming the ground into a shape similar to a design surface; as taught by NOMURA), comprising: a position calculator that determines a position of the working equipment included (See Figs. 8-9, pars. 0006 and 0084-0091, for example par. 0085 wherein the display control device 39 calculates the current positions of the blade edges P3 of the bucket 8 in the global coordinate system {X,Y,Z} based on detection results of, for example, the three-dimensional position sensor 23, the first stroke sensor 16, the second stroke sensor 17, the third stroke sensor 18 and the tilt angle sensor 24; as taught by NOMURA); a display that displays a route image corresponding to a route through which the working equipment moves or a route through which the working equipment will move as a movement guide (See Fig. 10, pars. 0006 and 0092-0109, for example par. 0006 wherein the display system displays a trajectory of the blade edge which is calculated based on the position of the blade edge and which exists in the predetermined range, on the screen of the display unit; as taught by NOMURA).
NOMURA does not teach an imaging device which images the working equipment; a display processor that causes the display to display, on the basis of a position of the route and a position of the working equipment determined by the position calculator, the route image corresponding to a portion of the route that is shielded by the working equipment with a predetermined position serving as a viewpoint in a form different from the route image corresponding to a portion of the route that is not shielded by the working equipment; a viewpoint conversion unit which determines a transformation matrix by which a route image and the position of the working equipment are converted into an image viewed from the predetermined position, such as, a position corresponding to a visual line of an operator or a position of an imaging device; and an image composition unit which executes perspective projection transformation for projecting the route image defined in a three-dimensional space, that is, in an imaging device coordinate system, on a two-dimensional plane, and combines a transformed route image and an image of the working equipment captured by the imaging device to cause the display device to display the composite image.
In similar field of endeavor, KURIHARA teaches an imaging device which images the working equipment (See fig. 4, par. 0073 wherein the surroundings monitoring system 7 includes image capturing devices 10 (11 to 16) that are connected to the controller 100 so as to capture the images of the surroundings of the dump truck 1; as taught by KURIHARA); and an image composition unit which executes perspective projection transformation for projecting the route image defined in a three-dimensional space, that is, in an imaging device coordinate system, on a two-dimensional plane, and combines a transformed route image and an image of the working equipment captured by the imaging device to cause the display device to display the composite image (See Figs. 3 and 21, par. 0139 wherein the  bird's-eye image combining unit 110 acquires image information from the image capturing device 10. The bird's-eye image combining unit 110 combines a plurality of items of acquired image information to generate the bird's-eye image 200 of the surroundings of the dump truck 1. The bird's-eye image combining unit 110 converts the coordinates of the plurality of items of image information to generate bird's-eye image information for displaying the bird's-eye image 200; as taught by KURIHARA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NOMURA system to include the teachings of KURIHARA wherein an imaging device which images the working equipment; and an image composition unit which executes perspective projection transformation for projecting the route image defined in a three-dimensional space, that is, in an imaging device coordinate system, on a two-dimensional plane, and combines a transformed route image and an image of the working equipment captured by the imaging device to cause the display device to display the composite image. Such a person would have been motivated to make this combination as according to the aspects of the present invention, it is possible to assist in recognition of states of a detection device (KURIHARA, par. 0018). 
NOMURA and KURIHARA do not teach a display processor that causes the display to display, on the basis of a position of the route and a position of the working equipment determined by the position calculator, the route image corresponding to a portion of the route that is shielded by the working equipment with a predetermined position serving as a viewpoint in a form different from the route image corresponding to a portion of the route that is not shielded by the working equipment; a viewpoint conversion unit which determines a transformation matrix by which a route image and the position of the working equipment are converted into an image viewed from the predetermined position, such as, a position corresponding to a visual line of an operator or a position of an imaging device.
In similar field of endeavor, HSU teaches a display processor that causes the display to display, on the basis of a position of the route and a position of the working equipment determined by the position calculator, the route image corresponding to a portion of the route that is shielded by the working equipment with a predetermined position serving as a viewpoint in a form different from the route image corresponding to a portion of the route that is not shielded by the working equipment (See Fig. 4B, pars. 0092-0099, for example par. 0092 wherein a portion 456B of the weld puddle is physically blocked from view by the real torch and therefore represented with dotted lines while a portion 456A of the puddle is in the operator's line of sight and thus represented with solid lines. Similarly, a portion 458B of the seam is physically blocked from view by the real torch and therefore represented with dotted lines while a portion 458A of the puddle is in the operator's line of sight and thus represented with solid lines. Likewise, a portion 452B of the edge of the workpiece 462 is physically blocked from view and therefore represented with dotted lines while a portion 452A of the puddle is in the operator's line of sight and thus represented with solid lines. In the same manner, a visible portion of the wire 460 may be represented with a solid line and the obscured portion of the wire with a dotted line; as taught by HSU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NOMURA and KURIHARA system to include the teachings of HSU, for a display processor that causes the display to display, on the basis of a position of the route and a position of the working equipment determined by the position calculator, the route image corresponding to a portion of the route that is shielded by the working equipment with a predetermined position serving as a viewpoint in a form different from the route image corresponding to a portion of the route that is not shielded by the working equipment.  Such a person would have been motivated to make this combination as it is desirable to provide real-time information, instructions, process feedback and animation of desired tool motion behavior and weld outcome to aid a weld operator in welding production (HSU, par. 0002).
NOMURA, KURIHARA and HSU do not teach a viewpoint conversion unit which determines a transformation matrix by which a route image and the position of the working equipment are converted into an image viewed from the predetermined position, such as, a position corresponding to a visual line of an operator or a position of an imaging device.
In similar field of endeavor, ONUMA teaches a viewpoint conversion unit which determines a transformation matrix by which a route image (See fig. 5, par. 0062 wherein the bird's-eye visual-point setting unit 2100 sets up the bird's-eye visual point atop the person 15 c and the monitoring image generator 620 generates, as a monitoring image 621, an image of the hydraulic excavator and hazard zone as viewed through the virtual camera from the bird's-eye visual point; as taught by ONUMA) and the position of the working equipment are converted into an image viewed from the predetermined position, such as, a position corresponding to a visual line of an operator or a position of an imaging device (See fig. 21, par. 0096 wherein the bird's-eye visual-point setting unit 2100 sets up the bird's-eye visual point atop the person 15 c and the monitoring image generator 620 generates, as a monitoring image 621, an image of the hydraulic excavator and hazard zone as viewed through the virtual camera from the bird's-eye visual point; as taught by ONUMA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NOMURA, KURIHARA and HSU system to include the teachings of ONUMA, for a viewpoint conversion unit which determines a transformation matrix by which a route image and the position of the working equipment are converted into an image viewed from the predetermined position, such as, a position corresponding to a visual line of an operator or a position of an imaging device. Such a person would have been motivated to make this combination as when a plurality of obstacles are displayed around the working machine, a need may arise for the operator to judge with which of the obstacles the machine is most likely to come into contact. If this is the case, the operator himself or herself will have to conduct the judgment and this judging operation will necessarily intervene in normal work (excavation). If it is assumed that the working machine will be used in such a situation, therefore, the above technique admits of improvement for enhanced working efficiency of the working machine (ONUMA, par. 0004).

As to claim 2, NOMURA, KURIHARA, HSU and ONUMA teach the limitations of claim 1. KURIHARA further teaches wherein the display processor converts the route image into an image viewed from the predetermined position and causes the display to display the converted image (See Figs. 3 and 21, par. 0139 wherein the bird's-eye image combining unit 110 converts the coordinates of the plurality of items of image information to generate bird's-eye image information for displaying the bird's-eye image 200; as taught by KURIHARA).

As to claim 4, NOMURA, KURIHARA, HSU and ONUMA teach the limitations of claim 3. KURIHARA further teaches wherein the predetermined position is a position of the imaging device that is attached to the work machine and images the object (See Figs. 3 and 21, par. 0141 wherein the display control unit 140 acquires various items of information from the image capturing device 10, the bird's-eye image combining unit 110, and the position information generating unit 130; as taught by KURIHARA).
As to claim 5, NOMURA, KURIHARA, HSU and ONUMA teach the limitations of claim 1. NOMURA further teaches wherein the display processor changes a display form of the route image depending on a distance between the working equipment and the route (See Fig. 10, pars. 0101-0102, for example par. 0102 wherein in addition to display of the blade edge trajectory TLi, a display mode of the index bar 84 a is changed according to the distance between the blade edges P3 of the bucket 8 and the target surface 70, so that the operator of the excavator 100 can more easily learn whether or not excavation using the blade edges P3 of the bucket 8 goes beyond the predetermined range AI around the target surface 70; as taught by NOMURA).

As to claim 6, NOMURA, KURIHARA, HSU and ONUMA teach the limitations of claim 1. NOMURA further teaches comprising: the image display system of a work machine according to claim 1; and an operation device that operates the working equipment (See Fig. 4, par. 0050 wherein in the cab 4, a display input device 38 and an operating device 25 illustrated in FIG. 4 are arranged; as taught by NOMURA).

As to claim 7, NOMURA, KURIHARA, HSU and ONUMA teach the limitations of claim 1. NOMURA further teaches a work machine, comprising: the image display system of a work machine according to claim 1 (See Fig. 4, par. 0006 regarding a display system of an excavating machine, the excavating machine comprising a work equipment including a bucket and a main body which is attached to the work equipment, the display system comprises: a vehicle condition detection unit which detects information related to a current position and a posture of the excavating machine; as taught by NOMURA).

As to claim 8, NOMURA teaches method for displaying an image of a work machine having working equipment (See Figs. 4-7, pars. 0006 and 0063-0083, for example fig. 4, par. 0064 wherein the display system 28 is a system which provides, to the operator, information for excavating a ground in a working area and forming the ground into a shape similar to a design surface; as taught by NOMURA), comprising: determining a position of the working equipment of the work machine (See Figs. 8-9, pars. 0084-0091, for example par. 0085 wherein the display control device 39 calculates the current positions of the blade edges P3 of the bucket 8 in the global coordinate system {X,Y,Z} based on detection results of, for example, the three-dimensional position sensor 23, the first stroke sensor 16, the second stroke sensor 17, the third stroke sensor 18 and the tilt angle sensor 24; also see par. 0006 wherein the display system displays a trajectory of the blade edge which is calculated based on the position of the blade edge and which exists in the predetermined range, on the screen of the display unit; as taught by NOMURA); determining, on the basis of a position of a route through which the working equipment moves or a route through which the working equipment will move as a movement guide (See Fig. 10, pars. 0006 and 0092-0109, for example par. 0006 wherein the display system displays a trajectory of the blade edge which is calculated based on the position of the blade edge and which exists in the predetermined range, on the screen of the display unit; as taught by NOMURA).
NOMURA does not teach imaging the working equipment; and a position of the working equipment, whether the working equipment shields the route with a predetermined position serving as a viewpoint; causing a display to display a route image corresponding to a portion of the route that is shielded by the working equipment in a form different from the route image corresponding to a portion of the route that is not shielded by the working equipment, determining a transformation matrix by which a route image and the position of the working equipment are converted into an image viewed from the predetermined position, such as, a position corresponding to a visual line of an operator or a position of an imaging device; and executing a perspective projection transformation for projecting the route image defined in a three-dimensional space, that is, in an imaging device coordinate system, on a two-dimensional plane, and combines a transformed route image and an image of the working equipment captured by the imaging device to cause the display device to display the composite image.
In similar field of endeavor, KURIHARA teaches imaging the working equipment (See fig. 4, par. 0073 wherein the surroundings monitoring system 7 includes image capturing devices 10 (11 to 16) that are connected to the controller 100 so as to capture the images of the surroundings of the dump truck 1; as taught by KURIHARA); and executing a perspective projection transformation for projecting the route image defined in a three-dimensional space, that is, in an imaging device coordinate system, on a two-dimensional plane, and combines a transformed route image and an image of the working equipment captured by the imaging device to cause the display device to display the composite image (See Figs. 3 and 21, par. 0139 wherein the  bird's-eye image combining unit 110 acquires image information from the image capturing device 10. The bird's-eye image combining unit 110 combines a plurality of items of acquired image information to generate the bird's-eye image 200 of the surroundings of the dump truck 1. The bird's-eye image combining unit 110 converts the coordinates of the plurality of items of image information to generate bird's-eye image information for displaying the bird's-eye image 200; as taught by KURIHARA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NOMURA system to include the teachings of KURIHARA wherein imaging the working equipment; and executing a perspective projection transformation for projecting the route image defined in a three-dimensional space, that is, in an imaging device coordinate system, on a two-dimensional plane, and combines a transformed route image and an image of the working equipment captured by the imaging device to cause the display device to display the composite image. Such a person would have been motivated to make this combination as according to the aspects of the present invention, it is possible to assist in recognition of states of a detection device (KURIHARA, par. 0018).
NOMURA and KURIHARA do not teach and a position of the working equipment, whether the working equipment shields the route with a predetermined position serving as a viewpoint; causing a display to display a route image corresponding to a portion of the route that is shielded by the working equipment in a form different from the route image corresponding to a portion of the route that is not shielded by the working equipment, determining a transformation matrix by which a route image and the position of the working equipment are converted into an image viewed from the predetermined position, such as, a position corresponding to a visual line of an operator or a position of an imaging device.
In similar field of endeavor, HSU teaches a position of the working equipment, whether the working equipment shields the route with a predetermined position serving as a viewpoint; causing a display to display a route image corresponding to a portion of the route that is shielded by the working equipment in a form different from the route image corresponding to a portion of the route that is not shielded by the working equipment (See Fig. 4B, pars. 0092-0099, for example par. 0092 wherein a portion 456B of the weld puddle is physically blocked from view by the real torch and therefore represented with dotted lines while a portion 456A of the puddle is in the operator's line of sight and thus represented with solid lines. Similarly, a portion 458B of the seam is physically blocked from view by the real torch and therefore represented with dotted lines while a portion 458A of the puddle is in the operator's line of sight and thus represented with solid lines. Likewise, a portion 452B of the edge of the workpiece 462 is physically blocked from view and therefore represented with dotted lines while a portion 452A of the puddle is in the operator's line of sight and thus represented with solid lines. In the same manner, a visible portion of the wire 460 may be represented with a solid line and the obscured portion of the wire with a dotted line; as taught by HSU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NOMURA and KURIHARA system to include the teachings of HSU, for a position of the working equipment, whether the working equipment shields the route with a predetermined position serving as a viewpoint; causing a display to display a route image corresponding to a portion of the route that is shielded by the working equipment in a form different from the route image corresponding to a portion of the route that is not shielded by the working equipment.  Such a person would have been motivated to make this combination as it is desirable to provide real-time information, instructions, process feedback and animation of desired tool motion behavior and weld outcome to aid a weld operator in welding production (HSU, par. 0002).
NOMURA, KURIHARA and HSU do not teach determining a transformation matrix by which a route image and the position of the working equipment are converted into an image viewed from the predetermined position, such as, a position corresponding to a visual line of an operator or a position of an imaging device.
In similar field of endeavor, ONUMA teaches determining a transformation matrix by which a route image (See fig. 5, par. 0062 wherein the bird's-eye visual-point setting unit 2100 sets up the bird's-eye visual point atop the person 15 c and the monitoring image generator 620 generates, as a monitoring image 621, an image of the hydraulic excavator and hazard zone as viewed through the virtual camera from the bird's-eye visual point; as taught by ONUMA) and the position of the working equipment are converted into an image viewed from the predetermined position, such as, a position corresponding to a visual line of an operator or a position of an imaging device (See fig. 21, par. 0096 wherein the bird's-eye visual-point setting unit 2100 sets up the bird's-eye visual point atop the person 15 c and the monitoring image generator 620 generates, as a monitoring image 621, an image of the hydraulic excavator and hazard zone as viewed through the virtual camera from the bird's-eye visual point; as taught by ONUMA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NOMURA, KURIHARA and HSU system to include the teachings of ONUMA, for determining a transformation matrix by which a route image and the position of the working equipment are converted into an image viewed from the predetermined position, such as, a position corresponding to a visual line of an operator or a position of an imaging device. Such a person would have been motivated to make this combination as when a plurality of obstacles are displayed around the working machine, a need may arise for the operator to judge with which of the obstacles the machine is most likely to come into contact. If this is the case, the operator himself or herself will have to conduct the judgment and this judging operation will necessarily intervene in normal work (excavation). If it is assumed that the working machine will be used in such a situation, therefore, the above technique admits of improvement for enhanced working efficiency of the working machine (ONUMA, par. 0004).

Response to Arguments
Applicant argues that ["The combination of Nomura, Hsu and Kurihara still does not make the invention now claimed prima facia obvious because there is no disclosure of suggestion of at least the following (emphasis added): a viewpoint conversion unit which determines a transformation matrix by which a route image and the position of the working equipment are converted into an image viewed from the predetermined position, such as, a position corresponding to a visual line of an operator or a position of an imaging device; and an image composition unit which executes perspective projection transformation for projecting the route image defined in a three-dimensional space, that is, in an imaging device coordinate system, on a two-dimensional plane, and combines a transformed route image and an image of the working equipment captured by the imaging device to cause the display device to display the composite image. The claimed invention is not disclosed or suggested by the combination of references. It is respectfully requested that the rejection be reconsidered and withdrawn" (Page 9)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20210285184A1
2017-08-24
Image display system of work machine, remote operation system of work machine, work machine, and method for displaying image of work machine


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174